Citation Nr: 1135032	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for chondromalacia of the left knee, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for gastritis, currently evaluated as 30 percent disabling on a schedular basis.

4. Entitlement to an increased evaluation for gastritis on an extraschedular basis.

5. Entitlement to individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's above listed claims.  

These issues were the subject of a prior October 2008 Board decision; however, a March 2009 United States Court of Appeals for Veterans Claims (Court) decision, implementing a March 2009 Joint Motion for Remand (JMR), vacated the Board decision's decision denying the Veteran's appeal.  Therefore, this issue now returns before the Board.  Subsequently in April 2009, the Board remanded these matters for further development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Entitlement to an increased evaluation for chondromalacia of the right and left knees, currently evaluated as 10 percent disabling

As to the Veteran's claims of entitlement to increased ratings for his service connected right and left knee disabilities, the February 2009 Joint Motion for Remand, on which the March 2009 Court order was based, indicated that the Board had not previously adequately addressed the question of whether the Veteran had functional impairment due to his knee disabilities, according to DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, in April 2009, the Board remanded these issues for an additional VA examination which thoroughly addresses the issue of what functional limitation is caused by the Veteran's knee disabilities.  In July 2009, the Veteran was afforded a VA examination where a physical examination of the knees was conducted on the examining table.  The Veteran's range of motion with his restrictions was "0-70/140 on the left and 0-50/140 on the right with intense pain... There was no instability of the cruciate or collateral ligaments of the knees with a negative drawer test and negative Lachman test."  The examiner also determined that "[r]epetitive motion of the knees have no effect on the [Veteran's] range of motion, pain, fatigability, coordination, weakness, or endurance."  The examiner also stated any "opinions whether there will be any further decrease of the range of motion during the flare-ups would be based on speculation."

In April 2011, the Veteran was afforded another VA examination where the examiner noted "[u]nable to evaluate [range of motion] for [Veteran] - he could not move his knees when ask to perform [range of motion] to both knees.  In sitting position both knees are at about 45 degrees of flexion.  He is standing without difficulties, therefore no limitation on [range of motion] with extension.  Cannot accurately assess [range of motion] with flexion."  In addition, whether the Veteran had functional impairment due to his knee disabilities pursuant to Deluca was not discussed. 

As such, the Board believes that such the examination is inadequate and would not withstand judicial scrutiny based on the Court's pronouncements in Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, it is the determination of the Board that the Veteran's bilateral knee disability should once again be examined and another, more complete, findings and opinion be obtained.  The Board is unable to properly analyze these claims without determining the Veteran's current disability.  In light of this determination, the Board emphasizes the importance of the Veteran's cooperation in the development of his claim.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Entitlement to an increased evaluation in excess of 30 percent for gastritis on a schedular and extraschedular basis

The Veteran's gastritis is currently evaluated as 30 percent disabling under C.F.R. § 4.114, Diagnostic Code 7307, for hypertrophic gastritis (identified by gastroscope).  According to Diagnostic Code 7307, a 30 percent evaluation is warranted in cases of multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted in cases of severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 (2010).  Therefore, the evidence must demonstrate severe hemorrhages or large ulcerated or eroded areas to grant the Veteran the 60 percent evaluation.

The evidence of record indicates the Veteran underwent a VA examination in July 2010, the report of which indicates the Veteran had two endoscopies, one in 1994 and 1999.  The report also states that the physical examination was limited to the abdomen.  Therefore, there is no mention of whether the Veteran current has severe hemorrhages or large ulcerated or eroded areas.

The Veteran was afforded another VA examination in April 2011 where there is also no indication whether the Veteran was examined for severe hemorrhages or large ulcerated or eroded areas.  Specifically, when the examiner was asked of the "results of endoscopic, x-ray or other imaging studies for confirmation of esophageal obstruction, abnormal motility, esophagitis, reflux, or other findings related to the esophagus or hiatal hernia," the examiner replied, "none indicated."  

Therefore, the Board finds that the examiner's opinion is inadequate and that, therefore, a new VA examination must be afforded the Veteran.  It is unclear whether the examiner's response meant whether no testing was done or whether no abnormalities were found upon testing.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds that the examination report and opinion to be inadequate for a determination in regard to the matters on appeal.

Furthermore, as to the Veteran's appeal in this matter on a extraschedular basis, it remains unclear the extent to which the Veteran's service-connected gastritis interferes with his employment or results in frequent periods of hospitalization.  

Reviewing the evidence of record, an October 2004 report of VA examination indicated that the Veteran reported that he lost 40 hours from work because of this medical condition last month.  In addition, the examiner also indicated that the Veteran's disability caused him to lose some hours of work and is probably a factor in his daily living.

As such, although the Board regrets a further delay in this case, the Board finds that additional development is necessary to adjudicate this claim.  This development must include obtaining employment records relating to the Veteran's work performance and limitations.  In addition, the Board concludes that the Veteran should be invited to submit medical and hospitalization records, medical statements, employer statements, job application rejections, and any other lay or medical evidence showing evidence of disability or exceptional circumstances relating to the disability.

The RO must also consider whether the appeal should be referred to the Director of Compensation and Pension for extra-schedular consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.321 (2010); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employment.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).




Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AMC should attempt to obtain and associate with the claims folder any medical records identified that are not already of record.

2. After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for him to undergo a VA orthopedic examination, at an appropriate VA medical facility, to determine the nature and severity of his service-connected left and right knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All appropriate tests and studies, including, as appropriate, X-rays and range of motion studies, should be conducted, and all clinical findings should reported in detail.

The orthopedic examiner should note the ranges of motion for the left and right knees and whether any anklyosis is present.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left or the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the orthopedic examiner should note whether the Veteran has any instability or recurrent subluxation of either knee.  In doing so, the examiner should consider that the record contains evidence indicating the Veteran wears a knee brace for stability.  Further, the orthopedic examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint."

The RO must advise the Veteran that purpose of the examination requested in this remand is to obtain information or evidence that may be dispositive of the appeal.  Therefore, the RO must inform the Veteran that he is being placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to attend the requested VA examination and cooperate with the examiner's requests and questions may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

3. Once all outstanding medical treatment records, if any, are obtained, the AMC must request an opinion from the same VA examiner who conducted the April 2011 gastrointestinal examination.  In an addendum, the examiner should clarify whether there was any testing was done to determine the current severity of the Veteran's gastritis and if so, whether there was any evidence of severe hemorrhages or large ulcerated or eroded areas.

If the April 2011 examiner deems another examination is necessary, or if the April 2011 examiner is unable, schedule the Veteran for a VA examination to determine the current severity of his gastritis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

Specifically the examiner is asked to determine if the Veteran currently has of severe hemorrhages or large ulcerated or eroded areas.  Any specialized tests deemed necessary should be conducted.  The examiner should provide a complete rationale for any opinion provided.

4. Contact the Veteran in writing for the purpose of notifying him of the information and evidence needed to substantiate his claim for an increased schedular and extraschedular evaluation for his service- connected gastritis.   He should also be reminded that VA will assist him in obtaining pertinent medical or other data to substantiate his claim in the event that he provides an authorization for the release of any such data.

Notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should also include an explanation as to the information or evidence needed to establish an extraschedular disability rating.  38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service- connected left wrist disorder statements from his former employer, coworkers, health care providers, family, and friends who have observed the effects of his service- connected left foot disorder on his ability to operate successfully in a work environment.

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

5. The RO should request the Veteran to provide information with respect to his employment history, his current employment status, if any, any time lost due to the service-connected gastritis, providing specific dates (including the month and year of any time lost), and the Veteran's annual income from each employment.  With respect to the Veteran's employment records, particularly those relating to lost time and/or sick leave, as well any relating to termination of employment, the RO should also request that the Veteran furnish the names and addresses of all private and government (i.e., Federal, State and local) employers for whom he has worked, and that he provide the specific dates (the approximate month and year) of any time lost and/or sick leave used, including termination, as relevant to each identified employer.

6. The Veteran should be scheduled for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment.  The claims folder must be provided to the examiner for review, and consideration of such should be reflected in the examination report.

The examiner should opine as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities (gastritis, claimed as a stomach condition; chondromalacia patellae, left knee; chondromalacia patellae, right knee; post-concussive headache syndrome; and folliculitis neck and scalp), individually or in concert, would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

If it is determined that the Veteran is precluded from gainful employment, the AMC/RO should refer the case to VA's Director of Compensation and Pension for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(b).

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


